DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Publication No. 2006/0216932) in view of Kang (US Publication No. 2015/0349073).
Regarding claim 1, Kumar discloses an apparatus, comprising:
an insulating material (148) adjacent a bottom surface and sidewalls of a base material
a first conductive material (150) adjacent the insulating material
a second conductive material (180) adjacent the first conductive material
a barrier material (155) between the first conductive material and the second conductive material (paragraph 172-174)
Kumar does not disclose the barrier material is configured to suppress migration of reactive species from the second conductive material for a memory interconnect access line.  However, Kang discloses the use of a barrier material made of a metal nitride (210) which prevents reaction between a first layer (209) and a second layer (211).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the layering structure of Kumar to include a barrier material between the first and second conductive materials, as taught by Kang, since it can reduce leakage and improve performance of a memory cell (paragraphs 5-7, 42, and 102-107).
Regarding claim 2, Kumar discloses the first conductive material (150) comprises a first metal nitride material and the second conductive material (180) comprises a second metal nitride material (paragraph 7).
Regarding claim 3, Kumar discloses each of the first metal nitride material and the second metal nitride material comprises titanium nitride, and the barrier material is configured to suppress migration of chlorine from the second metal nitride material (paragraphs 7 and 164; Table 3).
Regarding claim 4, Kumar discloses the first conductive material comprises titanium nitride and the second conductive material comprises tungsten, the barrier material configured to suppress migration of fluorine from the tungsten (paragraph 130; Table 1).
Regarding claim 5, Kumar discloses the barrier material (155) is directly adjacent upper surfaces and sidewalls of the first conductive material (150) and the second conductive material (160) is directly adjacent upper surfaces and sidewalls of the barrier material (155).
Regarding claim 6, Kumar discloses an average thickness of the first conductive material is relatively less than an average thickness of the second conductive material and an average thickness of 
Regarding claim 7, Kumar discloses the first conductive material (150) on the insulating material (148) comprises a uniform thickness along a length thereof (Figure 17e).
Regarding claim 8, Kumar discloses the barrier material (155) comprises a uniform thickness along a length thereof (paragraph 31).
Regarding claim 10, Kumar/Kang discloses the limitations as discussed in the rejection of claim 1 above.  Kumar/Kang does not disclose the barrier material comprises a thickness between about 0.5 A and about 30 A.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the thickness of the barrier to be within this range to optimize conductivity and protection from diffusion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Kumar discloses a method of forming an apparatus, comprising:
forming at least one insulating material (148) within and adjacent to trenches (60/62) in a base material
forming a first conductive material (150) adjacent to exposed surfaces of at least one insulating material
forming a barrier material (155) adjacent to the first conductive material
forming a second conductive material (180) adjacent to the barrier material
Kumar does not disclose the barrier material is configured to suppress migration of reactive species from the second conductive material for a memory interconnect access line.  However, Kang discloses the use of a barrier material made of a metal nitride (210) which prevents reaction between a first layer (209) and a second layer (211).  It would have been obvious to one of ordinary skill in the art at 
Regarding claim 12, Kang discloses removing portions of each of the first conductive material, the barrier material, and the second conductive material to recess the first conductive material, the barrier material, and the second conductive material within the trenches, wherein the barrier material is formulated to reduce diffusion of reactive species generated during removal of the second conductive material (Figure 4D).
Regarding claim 13, Kang discloses forming a conductive structure within the trenches and over the recessed first conductive material, the recessed barrier material, and the recessed second conductive material, wherein the conductive structure comprises at least one of a metal, an alloy, a conductive metal oxide, a conductive metal nitride, a conductive metal silicide, or a conductively doped semiconductor material (Figure 4G)
Regarding claim 14, Kumar discloses forming the first conductive material comprises forming a metal nitride material using a first conformal deposition process; forming the barrier material comprises forming a silicon nitride material using a second conformal deposition process; and forming the second conductive material comprises forming a second metal nitride material using a third conformal deposition process, one or more of the first conformal deposition process, the second conformal deposition process, and the third conformal deposition process comprising an in situ conformal deposition process (paragraphs 30 and 46).
Regarding claim 15, Kumar discloses 15. The method of claim 11, wherein forming each of the first conductive material, the barrier material, and the second conductive material comprises depositing each of the first conductive material, the barrier material, and the second conductive material in the same 
Regarding claim 16, Kumar discloses forming the barrier material comprises forming the barrier material at a thickness of between about 0.5 A and about 30 A (paragraph 168).
Regarding claim 17, Kumar discloses forming the second conductive material adjacent to the barrier material comprises depositing a metal nitride material over upper surfaces and sidewalls of the barrier material using an ALD process, a CVD process, a PVD process, a single wafer process, a furnace process, or a combination thereof (paragraph 42).
Regarding claim 18, Kumar discloses depositing the metal nitride material over the upper surfaces and sidewalls of the barrier material comprises depositing a titanium nitride material on the upper surfaces and sidewalls of a silicon nitride material (paragraph 11).
Regarding claim 19, Kang discloses forming the barrier material comprises conformally forming a silicon nitride material having an amorphous structure between two metal nitride materials, each of the two metal nitride materials having a columnar grain structure at the grain boundaries with the barrier material (paragraphs 41-43).
Regarding claim 20, Kumar discloses an electronic system, comprising:
one or more insulating materials (148) adjacent a bottom surface and sidewalls of a base material
a first conductive material (150) overlying the one or more insulating materials (148)
a barrier material (155) overlying the first conductive material (150)
a second conductive material (180) overlying the barrier material (155)
Kumar does not disclose the barrier material is configured to suppress migration of reactive species from the second conductive material for a memory interconnect access line.  However, Kang discloses the use of a barrier material made of a metal nitride (210) which prevents reaction between a 
Regarding claim 21, Kang discloses a gate structure in trenches and vertically overlying the base material; and a gate dielectric material between the gate structure and the base material, the gate dielectric material comprising at least a portion of the one or more insulating materials (Figure 4G).
Regarding claim 22, Kumar discloses the first conductive material comprises titanium nitride and the second conductive material comprises titanium nitride, tungsten, or tungsten nitride (paragraph 7).
Regarding claim 23, Kumar discloses each of the first conductive material and the second conductive material comprises titanium nitride and the barrier material comprises silicon nitride (paragraph 7).
Regarding claim 24, Kumar discloses the barrier material substantially surrounds the first conductive material on at least three sides (Figure 17e).
Regarding claim 25, Kang discloses each of the first conductive material and the second conductive material comprises a crystalline titanium nitride material; and the barrier material comprises an amorphous silicon nitride material between the first conductive material and the second conductive material (paragraphs 41-43).
Regarding claim 26, Kumar discloses the first conductive material comprises an average thickness between about 15 A and about 150 A; the barrier material comprises an average thickness between about 0.5 A and about 30 A; and the second conductive material comprises an average thickness between about 50 A and about 750 A (paragraphs 156-157 and 168; Figure 17e).
	Regarding claim 27, Kang discloses active regions (14), the access lines extending through the base material adjacent to the active regions (Figure 4G; paragraph 61)
.
Claims 1-8 and 10-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Publication No. 2006/0216932) in view of Kang (US Publication No. 2015/0349073), and further in view of Werner et al. (US Publication No. 2010/0052181).
Regarding claim 9, Kumar/Kang discloses the limitations as discussed in the rejection of claim 1 above.  Kumar/Kang does not disclose the barrier material (155) comprises at least one of silicon nitride, boron nitride, germanium nitride, aluminum nitride, silicon oxynitride, boron oxynitride, germanium oxynitride, aluminum oxynitride, or silicon carbonitride.  However, Werner discloses the use of a silicon nitride barrier.  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the barrier of Kumar/Kang to be formed of silicon nitride, as taught by Werner, since it is suitable for suppressing migration of reactive components, such a fluorine (paragraph 10), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu et al. (US Publication No. 2017/0352559) discloses using a fluorine free metal containing film to fill the trench (paragraphs 34-35).  Lee et al. (US Publication No. 2012/0231626) discloses a barrier layer (110) for suppressing fluorine attack during bulk tungsten deposition (paragraph 20).  Kim et al. (US Publication No. 2017/0186844) discloses a fluorine impurity barrier (paragraph 60).  Naik et al. (US Publication No. 2019/0348369) discloses a barrier protection layer to resist halogen precursors (paragraph 5).  Chang (US Publication No. 2020/0303240) discloses isolation to help avoid row hammer (paragraph 25).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/     1/21/21Examiner, Art Unit 2897